Appellant was convicted of a nighttime burglary of a private residence, and by the jury given a term of five years in the penitentiary.
We find a purported statement of facts in the record, but same does not bear the approval of the judge of the court trying the case. Such approval is necessary before we can consider the same. See 4 Texas Jurisprudence, p. 425, Sec. 292.
We are unable to appraise the bills of exceptions in the absence of a statement of facts.
The indictment and all proceedings appear to be regular, and lacking a statement of facts we can not appraise the single bill of exceptions found in the record.
The judgment will therefore be affirmed.
                    ON MOTION FOR REHEARING.